Exhibitm AGREEMENT FOR GREENERY CONSULTANCY THIS AGREEMENT is made on the 10th day of November 2006. BETWEEN: (1) GLORIOUS PIE LIMITED (the "Company"), a company incorporated with limited liability in" the British Virgin Islands having its registered office at Sea Meadow House, Blackbume Highway, Road Town, Tortola, British Virgin Islands; and (2) 东莞市城区园林绿化工程公司 (the "Client"), a company incorporated [with limited liability] under the laws of the PRC (as defined in Clause 1 below) having its registered office at 东莞市城区莞城体育路浩宇大厦7楼. WHEREAS: A. The Company specializes in the provision of greenery consultancy services and trading business, inter alia, provision or arrangement of personnel for landscape and ecological improvement projects. B. The Client specializes in landscape engineering and ecological improvement-related works mainly in Guangdong Province, PRC. C. The Client has entered and/or shall enter into various agreements with various third party end-users (the "End-users") of a 10-year period from 2006 to 2016 under which it shall carry out a series of landscaping and ecological improvement-related construction works (the "Work") in Guangdong Province, PRC (the "Projects" and each of them the "Project"). 1 D. The Client agrees to appoint the Company to provide relevant personnel through the Service Providers (as defined in Clause 1 below) and relevant greenery consultancy services to assist the Client in staffing the Projects (the "Services") in accordance with a specified Term Sheet (as defined in Clause 1 hereunder). E. The Company 'agrees to carry out and complete the Services in consideration of the Client paying to the Representative (as defined in Clause 1 hereunder) appointed by the Company the sums and in the manner as provided in Clause 5 under this Agreement. F. The Company shall procure the Client and the Service Provider to go into a separate agreement as a memorandum to this Agreement, which shall set out the terms between the two parties in accordance with this Agreement (the "Separate Agreement(s)") in respect of the scope of work. The Separate Agreements are governed by and executed according to the laws of the PRC and would only come into effect when the Company is declared bankrupt or sued by any party in any legal proceedings (a "Triggering Event"). The purpose of signing the Separate Agreements is to mitigate the risks of having uncompleted Work. The signing of the Separate Agreements do not preclude the Client from claiming damages and compensation of loss from the Company while the Company is not a party of the Separate Agreements. In consideration of the mutual promises herein contained and the mutual covenants and agreements set forth herein, the parties hereto agree as follows; 1.
